DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 6/16/2021 has been entered.
Status of Claims
Claim(s) 1, 4-5, 7-9, 11-13, 15, 17-19, 22-33 is/are pending of which Claim(s) 1, 11-12, 15 is/are presented in independent form.
All references relied up on and not cited in the current Form 892 may be found in previous 892's or IDS'.
Response to Arguments
First Argument:
	Applicant asserts that Examiner’s interpretation of “encircle” “cannot be followed” and that definitions from other chosen dictionaries should be followed instead of the definition provided by the provided MacMillan Dictionary (Remarks Page 9).
	Examiner’s Response:
Applicant's arguments filed 6/16/2021 have been fully considered but they are not persuasive. Firstly, Applicant lacks a specific lexicon in their instant specification so they cannot simply be choosing what “encircle” definitions to follow. Examiner provided a reasonable definition from MacMillan Dictionary wherein “encircle” may mean “to completely surround someone or something” wherein this definition according to the rules MPEP 2111.01(III) falls .
Second Argument:
	Applicant provides arguments against Cropper (Remarks Pages 10-12).
	Examiner’s Response:
Applicant’s arguments, see Remarks Pages 10-12, filed 6/16/2021, with respect to the rejection(s) of claim(s) under Cropper have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Farrow.
Third Argument:
	Applicant provides arguments against Farrow in regards to “extension” and “openings” (Remarks Page 10).
	Examiner’s Response:
Applicant’s arguments herein have been considered but are moot because a new grounds of rejection under Farrow has been provided.
Claim Objections
Claims 1, 12, 15, 18-19 objected to because of the following informalities: “patches are required to encircle the limb/body part” should be - patches are required for encircling the limb/body part- (clarifies the record of this part of the claims being a functionality/intended use).  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-5, 7-9, 13, 17-19, 23, 30  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the other side” in line 8 and “the edges” in line 9. There is a lack of antecedent basis for these terms.
Claims 5, 23, 30 recite the claim language “wherein the patches are arranged to attach more strongly to each other, at the overlap areas, and less strongly to the garment or bandage” and Claim 13 recites “the second adherent surface of the patch 102 is arranged to attach more strongly to other patches 102 than said first adherent surface is arranged to attach to the garment or bandage 301” wherein this is indefinite because of the word “arranged” wherein it is unclear how this strength attachment relativity is functioning, is it dependent on the structure of the patches and garment, intended use based on how the patches are overlapped, based on the area of overlap for the patches, something to do with the materials utilized, etc.? Looking at the instant specification, the instant specification teaches: 
“The first side 11 of the patches is preferably provided with an adhering layer that adheres, at least weakly, to the surface of the garment/bandage 3 when the patch 1 is pressed against it. The patches 1 are placed so that they overlap other, already placed, patches. Further, the second side 12 is preferably also provided with an adherent layer, whereby the patches will adhere to each other even more strongly at the overlap areas. The attachment 
Based on this the functionality of the patches attaching less strongly to the garment/bandage compared to the patches attaching more strongly to each other is purely an implicit function of having adherent surfaces on each side of the patches such that when the patches overlap and attach to the garment/bandage, the patches has both of its two surfaces connected at least partially via the overlap arrangement to two other different patches, but only one surface/side of the patch is partially attached to the garment/bandage. Thus the patches simply have more attachments to each other than to the garment/bandage causing this strength attachment relativity. As such for examining purposes, this claim language will be read as implicit for any overlapping patch structure in the prior art with two sides/surfaces of adherent surface (e.g. hook and loop).

Claims 7-9 and 17-19 dependent on rejected claims above are also rejected

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1, 4-5, 7-9, 17-19 rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). 
Claim 1 recites “a garment or bandage encircling the limb/body part” is positively claiming the garment/bandage in terms of the limb/body part and as such is improper under 101.
Claims 4-5, 7-9, 17-19 are rejected as being dependent on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 5, 7-9, 11-12, 15, 17-19, 23-26, 28, 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20070179421 A1) with evidence from Bowers (see attached NPL) (link: https://warmingtheheart.wordpress.com/2013/03/07/leg-warmer-sizing-chart/) and “Anatomy of Woven Meshes” (see attached pdf NPL) (link: http://www.sharefilters.com/application/product-knowledge-center/1515-anatomy-of-woven-meshes.html).
Regarding claim 1, Farrow discloses a kit for making a limb or other body part encircling therapeutic device, for applying dynamic and/or static pressure to said limb/body part (See Figures 12a-12d and [0123], where this embodiment discloses a compression sleeve 301, a therapeutic device wherein compression is pressure, with selectively attachable bands 102, may be interpreted as patches 102, whereas these are separable elements may be provided as a “kit” to a consumer, also see [0117] where device may be provided as a kit), comprising: 
a garment or bandage 301 (compression sleeve) encircling the limb/body part (See Figures 12a-12d), and preferably applying a compression to said limb/body part ([0123], garment 301 is a compression stocking/sleeve that fits a limb and the invention 300 which is comprised by compression garment 301 provides compression); and 
a plurality of patches 102 being releasably attachable to each other and to said garment or bandage ([0123], patches “selectively attachable” by snaps, or hook and loop, to garment 301; [0125], patches 102 are made of loop material so the hook mechanisms 104 can attach onto the top side of the patches 102 and as seen in Figures 12a-12d the patches overlap wherein one patch’s mechanism 104 may attach to the top of another patch’s loop material; and see [0078] wherein the patches 102 may interlock with each other),
said patches 102 comprising a first adherent surface on one side (inner side), for attachment to the underlying garment or bandage 301 (see [0123] and Figures 12a-12d wherein the inner surface of the patch 102 is adherent (selectively attachable to with hook and loop) to the garment 301, see [0125] wherein all the exterior surfaces of patches 102 are provided with loop material, and see [0125] and Figures 12a-12d wherein the inner surface is provided with a 
wherein at least one of the patches 102 is provided with one or more openings (see [0073] wherein the bands 102 may be formed of Comprilan short stretch bandage special woven cotton, thus the patches 102 may be a woven fabric wherein thus since this is a woven fabric the patches 102 implicitly are provided with a plurality of openings via the woven feature, see “Anatomy of a Mesh” for evidence wherein the anatomy of a woven fabric is shown and woven fabrics implicitly have these “mesh openings” as a structure of the woven structure),
and a second adherent surface on the other side (outer side) (see [0125] wherein the other/outer side is completely covered in loop material, as the exterior surfaces are completely covered by loop material, and see [0078] an upper perimeter 112a of hook material may be provided on the upper perimeter to interlock the patches/bands 102), and a second adherent surface being provided at least around the edges of the patches 102 (See Figures 12-12d and [0125] wherein since the entire exterior side is an adherent surface, then the edges are too provided with adherent surface in the form of hook and loop material), for attachment to a first adherent surface of the other patches 102 (See Figure 12c wherein the exterior second adherent surface side of one patch 102 is attached to the inner first adherent surface of the other second patch 102, and see [0078]), said first and second adherent surfaces comprising hook and loop fabric (see [0125, 0078]),
 wherein said patches are releasably attachable to each other at overlap areas when arranged at least partly overlapping each other ([0123-125], hook and loop mechanisms make them releasably attachable to each other, and as seen in Figure 12a-12d, explicitly stated in [0124] that they may overlap, and see [0078]),
wherein the patches 102 are dimensioned such that at least 3 patches are required to encircle the limb/body part (the word “encircle” as defined means “to completely surround someone or something” (https://www.macmillandictionary.com/us/dictionary/american/encircle) 
Farrow is silent on that each patch 102 has a maximal extension (in context of the instant disclosure, “extension” is being interpreted to mean a length dimension, and as further seen in Merriam Webster [https://www.merriam-webster.com/dictionary/extension] extension is akin with the length of things) being less than 15 cm.
However, Farrow does disclose that the patch 102 wraps around the limb circumferentially (see [0125]), and that the patch 102 may wrap around the circumference of the limb once to provide a specific pressure (see [0017]), thus being a length of the circumference of the limb, and that the patch 102 length is selected based on limb circumference measurements from the user (see [0029]). So the length (extension) of the patch 102 of the device of Farrow is ultimately dependent on the user’s body part circumference sizes and thus is a routine effective variable of the invention.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a patch 102 with a maximal extension (length) of less than 15 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" [See MPEP § 2144.05] as the length of the patch 102 is based on the circumference of the limb of the user. For example, Bowers evidences that a newborn baby may have an ankle circumference of 2.5 inches (6.35 cm) and a thigh circumference of 5.5 inches (13.97 inches). Thus this routine optimized patch 102 extension would be able to provide optimized and improved compression therapy using the 
Regarding claim 5, Farrow discloses the invention of claim 1 above.
Farrow further discloses herein the patches 102 are arranged to attach more strongly to each other, at the overlap areas, and less strongly to the garment or bandage 301 (firstly see 112b above) (secondly, see Figure 12c for the overlap arrangement, and see [0125] wherein this embodiment can include more than two bands/patches 102 in the overlapping arrangement, and see [0078] wherein the patches 102 interlock with each other via both their inner and outer surfaces interlocking via hook perimeters 114a and 112a when in an overlapping arrangement wherein this causes the patches 102 to have more attachment surfaces, thus stronger attachment, between each other than compared to the garment/bandage 301 since there is only a singular inner surface of the patches 102 attaching to the garment/bandage 301 compared to the both sides of each patch 102 being attached to another patch 102 when overlapping thus implicitly causing a stronger attachment at the overlap areas; wherein this arrangement is the similar as disclosed and discussed in the 112b above).
Regarding claim 7, Farrow discloses the invention of claim 1 above.
Farrow further discloses wherein the patches 102 are made of a substantially inelastic, non-stretchable material or low stretchable material (see [0037] wherein the patch (“band”) may be non-elastic, thus inelastic and non-stretchable, or short-stretch which is low stretchable material).
Regarding claim 8, Farrow discloses the invention of claim 1 above.
Farrow does not explicitly disclose the patches 102 comprise a marking around the edges indicating a designated overlap area.
However, Farrow does disclose that the patches 102, bands, may overlap [0124] and that all the exterior surfaces of the patches 102 may comprise loop material to engage with 
Therefore it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to understand that the edges of patches 102 are marked by the presence of loop material indicating a designated overlap area.
Regarding claim 9, Farrow discloses the invention of claim 1 above.
Farrow discloses at least one of the patches is provided with a plurality of openings (see [0073] wherein the bands 102 may be formed of Comprilan short stretch bandage special woven cotton, thus the patches 102 may be a woven fabric wherein thus since this is a woven fabric the patches 102 implicitly are provided with a plurality of openings via the woven feature, see “Anatomy of a Mesh” for evidence wherein the anatomy of a woven fabric is shown and woven fabrics implicitly have these “mesh openings” as a structure of the woven structure).
Regarding claim 11, Farrow discloses a method for applying a therapeutic compression to a body part, such as a limb (See Figures 12a-12d and [0123], where this embodiment discloses a compression sleeve 301, a therapeutic device wherein compression is pressure, with selectively attachable bands 102, may be interpreted as patches 102, whereas these are separable elements may be provided as a “kit” to a consumer, also see [0117] where device may be provided as a kit), comprising the steps: 
applying ([0124], user “dons”) a garment or bandage 301 (compressive sleeve) encircling said limb/body part (See Figures 12a-12d, and [0123], where 301 described as a sleeve encircles), and providing a compression to said limb/body part ([0123], provides compression to a limb); and 
applying ([0125], user has patches 102 cover the calf, for example) a plurality of patches 102 being releasably attached to each other and to said garment or bandage over said garment 
wherein at least one of the patches 102 is provided with one or more openings (see [0073] wherein the bands 102 may be formed of Comprilan short stretch bandage special woven cotton, thus the patches 102 may be a woven fabric wherein thus since this is a woven fabric the patches 102 implicitly are provided with a plurality of openings via the woven feature, see “Anatomy of a Mesh” for evidence wherein the anatomy of a woven fabric is shown and woven fabrics implicitly have these “mesh openings” as a structure of the woven structure),
said patches 102 comprising a first adherent surface on one side (inner side), for attachment to the underlying garment or bandage 301 (see [0123] and Figures 12a-12d wherein the inner surface of the patch 102 is adherent (selectively attachable to with hook and loop) to the garment 301, see [0125] wherein all the exterior surfaces of patches 102 are provided with loop material, and see [0125] and Figures 12a-12d wherein the inner surface is provided with a hook area 104, and see [0078] wherein the inner side of the bands/patches 102 may comprise a lower perimeter 114a of hook material as well to interlock the patches 102 when overlapping),
and a second adherent surface on the other side (outer side) (see [0125] wherein the other/outer side is completely covered in loop material, as the exterior surfaces are completely covered by loop material, and see [0078] an upper perimeter 112a of hook material may be 
Farrow further discloses wherein the patches 102 are dimensioned such that at least 3 patches are required to encircle the limb/body part (the word “encircle” as defined means “to completely surround someone or something” (https://www.macmillandictionary.com/us/dictionary/american/encircle) wherein this means when encircling a body part there is both an aspect of encircling along the circumference of the body part as well as the height of the body part, so as shown in Figure 3 of Farrow there are three patches 102 required to completely surround (encircle) the calf of that user as only a single patch 102 encircles a part of the calf as a whole, and for people with even longer legs even more patches may be needed; even further see Figure 14C wherein 5 of these patches 102 are required to encircle the lower leg of the user).
Farrow is silent on that each patch 102 has a maximal extension (in context of the instant disclosure, “extension” is being interpreted to mean a length dimension, and as further seen in Merriam Webster [https://www.merriam-webster.com/dictionary/extension] extension is akin with the length of things) being less than 15 cm.
However, Farrow does disclose that the patch 102 wraps around the limb circumferentially (see [0125]), and that the patch 102 may wrap around the circumference of the limb once to provide a specific pressure (see [0017]), thus being a length of the circumference of the limb, and that the patch 102 length is selected based on limb circumference 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a patch 102 with a maximal extension (length) of less than 15 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" [See MPEP § 2144.05] as the length of the patch 102 is based on the circumference of the limb of the user. For example, Bowers evidences that a newborn baby may have an ankle circumference of 2.5 inches (6.35 cm) and a thigh circumference of 5.5 inches (13.97 inches). Thus this routine optimized patch 102 extension would be able to provide optimized and improved compression therapy using the device of Farrow to the ankle and thigh of a newborn baby with the optimum specific pressure needed to be applied (Farrow [0017], where band/patch length alters the graduated compression applied to the limb).
Regarding claim 12, Farrow discloses a patch 102 (See Figures 12a-12d and [0123-125] for providing dynamic therapeutic pressure on a limb or other body part ([0124], dynamic compression, where compression is a pressure, is provided in the range 8-50 mm where a range of chosen compression is dynamic as it may be varied), 
said patch 102 comprising a first adherent surface on one side (interior surface), for attachment to an underlying garment or bandage ([0125], patches 102 have a hook mechanism provided at 104, see where 104 is on both sides in Figures 12a-12d, [0123] the patch 102 is selectively attachable to the garment 301 via hook and loop material), 
and a second adherent surface on the other side (outer side), said second adherent surface being provided at least around the edges of the patch, for attachment to a first adherent surface of other patches ([0125], all external sides of the patch 102 have loop material, an 
wherein at least one of the patches 102 is provided with one or more openings (see [0073] wherein the bands 102 may be formed of Comprilan short stretch bandage special woven cotton, thus the patches 102 may be a woven fabric wherein thus since this is a woven fabric the patches 102 implicitly are provided with a plurality of openings via the woven feature, see “Anatomy of a Mesh” for evidence wherein the anatomy of a woven fabric is shown and woven fabrics implicitly have these “mesh openings” as a structure of the woven structure).
Farrow further discloses wherein the patches 102 are dimensioned such that at least 3 patches are required to encircle the limb/body part (the word “encircle” as defined means “to completely surround someone or something” (https://www.macmillandictionary.com/us/dictionary/american/encircle) wherein this means when encircling a body part there is both an aspect of encircling along the circumference of the body part as well as the height of the body part, so as shown in Figure 3 of Farrow there are three patches 102 required to completely surround (encircle) the calf of that user as only a single patch 102 encircles a part of the calf as a whole, and for people with even longer legs even more patches may be needed; even further see Figure 14C wherein 5 of these patches 102 are required to encircle the lower leg of the user).
Farrow is silent on that each patch 102 has a maximal extension (in context of the instant disclosure, “extension” is being interpreted to mean a length dimension, and as further seen in Merriam Webster [https://www.merriam-webster.com/dictionary/extension] extension is akin with the length of things) being less than 15 cm.
However, Farrow does disclose that the patch 102 wraps around the limb circumferentially (see [0125]), and that the patch 102 may wrap around the circumference of the 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a patch 102 with a maximal extension (length) of less than 15 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" [See MPEP § 2144.05] as the length of the patch 102 is based on the circumference of the limb of the user. For example, Bowers evidences that a newborn baby may have an ankle circumference of 2.5 inches (6.35 cm) and a thigh circumference of 5.5 inches (13.97 inches). Thus this routine optimized patch 102 extension would be able to provide optimized and improved compression therapy using the device of Farrow to the ankle and thigh of a newborn baby with the optimum specific pressure needed to be applied (Farrow [0017], where band/patch length alters the graduated compression applied to the limb).
Regarding claim 13, Farrow discloses the invention of claim 12 above.
Farrow further discloses wherein the second adherent surface of the patch 102 is arranged to attach more strongly to other patches 102 than said first adherent surface is arranged to attach to the garment or bandage 301 (see 112b above, wherein Farrow discloses the similar overlapping engagement of patches 102, see Figures 12c and [0078, 0125], such that the exterior side of the patches 102 would attach more strongly to other patches 102 compared to the first inner adherent side attaching to the garment 301 via this “overlapping” arrangement of the patches 102).
Regarding claim 15, Farrow discloses a therapeutic pressure assembly for encircling a limb or other body part and for applying dynamic and/or static pressure to said limb/body part (See Figures 12a-12d and [0123], where this embodiment discloses a compression sleeve 301, a therapeutic device wherein compression is pressure, with selectively attachable bands 102, may be interpreted as patches 102, whereas these are separable elements may be provided as an assembly to a consumer, also see [0117] where device may be provided as a kit which may also be called an assembly), comprising: 
a garment or bandage 301 (compression sleeve) arranged to encircle said limb/body part (See Figures 12a-12d) and apply a compression to said limb/body part ([0123], garment 301 is a compression stocking/sleeve that fits a limb and the invention 300 which is comprised by compression garment 301 provides compression); and 
a plurality of patches 102 being detachably attached to said garment or bandage ([0123], patches “selectively attachable” by snaps, or hook and loop, to garment 301; [0125], patches 102 are made of loop material so the hook mechanisms 104 can attach onto the top side of the patches 102 and as seen in Figures 12a-12d the patches overlap wherein one patch’s mechanism 104 may attach to the top of another patch’s loop material), wherein said patches are arranged partly overlapping each other, and being detachably attached to each other at all overlap areas, the patches forming a second continuous encircling of the limb/body part ([0123-125], hook and loop mechanisms make them detachably attachable to each other, and as seen in Figure 12a-12d, explicitly stated in [0124] that they may overlap; see further Figure 12c where the patches 102 are making a continuous encircling of the limb), 
wherein at least one of the patches 102 is provided with one or more openings (see [0073] wherein the bands 102 may be formed of Comprilan short stretch bandage special woven cotton, thus the patches 102 may be a woven fabric wherein thus since this is a woven fabric the patches 102 implicitly are provided with a plurality of openings via the woven feature, 
said patches 102 comprising a first adherent surface on one side (inner side), for attachment to the underlying garment or bandage 301 (see [0123] and Figures 12a-12d wherein the inner surface of the patch 102 is adherent (selectively attachable to with hook and loop) to the garment 301, see [0125] wherein all the exterior surfaces of patches 102 are provided with loop material, and see [0125] and Figures 12a-12d wherein the inner surface is provided with a hook area 104, and see [0078] wherein the inner side of the bands/patches 102 may comprise a lower perimeter 114a of hook material as well to interlock the patches 102 when overlapping),
and a second adherent surface on the other side (outer side) (see [0125] wherein the other/outer side is completely covered in loop material, as the exterior surfaces are completely covered by loop material, and see [0078] an upper perimeter 112a of hook material may be provided on the upper perimeter to interlock the patches/bands 102), and a second adherent surface being provided at least around the edges of the patches 102 (See Figures 12-12d and [0125] wherein since the entire exterior side is an adherent surface, then the edges are too provided with adherent surface in the form of hook and loop material), for attachment to a first adherent surface of the other patches 102 (See Figure 12c wherein the exterior second adherent surface side of one patch 102 is attached to the inner first adherent surface of the other second patch 102, and see [0078]), said first and second adherent surfaces comprising hook and loop fabrics (see [0125, 0078]).
Farrow further discloses wherein the patches 102 are dimensioned such that at least 3 patches are required to encircle the limb/body part (the word “encircle” as defined means “to completely surround someone or something” (https://www.macmillandictionary.com/us/dictionary/american/encircle) wherein this means when encircling a body part there is both an aspect of encircling along the circumference of the body part as well as the height of the body part, so as shown in Figure 3 of Farrow there are 
Farrow is silent on that each patch 102 has a maximal extension (in context of the instant disclosure, “extension” is being interpreted to mean a length dimension, and as further seen in Merriam Webster [https://www.merriam-webster.com/dictionary/extension] extension is akin with the length of things) being less than 15 cm.
However, Farrow does disclose that the patch 102 wraps around the limb circumferentially (see [0125]), and that the patch 102 may wrap around the circumference of the limb once to provide a specific pressure (see [0017]), thus being a length of the circumference of the limb, and that the patch 102 length is selected based on limb circumference measurements from the user (see [0029]). So the length (extension) of the patch 102 of the device of Farrow is ultimately dependent on the user’s body part circumference sizes and thus is a routine effective variable of the invention.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a patch 102 with a maximal extension (length) of less than 15 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" [See MPEP § 2144.05] as the length of the patch 102 is based on the circumference of the limb of the user. For example, Bowers evidences that a newborn baby may have an ankle circumference of 2.5 inches (6.35 cm) and a thigh circumference of 5.5 inches (13.97 inches). Thus this routine optimized patch 102 extension would be able to provide optimized and improved compression therapy using the device of Farrow to the ankle and thigh of a newborn baby with the optimum specific pressure 
Regarding claim 17, Farrow discloses the invention of claim 1 above.
Farrow is silent on that each patch 102 has a maximal extension (in context of the instant disclosure, “extension” is being interpreted to mean a length dimension, and as further seen in Merriam Webster [https://www.merriam-webster.com/dictionary/extension] extension is akin with the length of things) being less than 10 cm.
However, Farrow does disclose that the patch 102 wraps around the limb circumferentially (see [0125]), and that the patch 102 may wrap around the circumference of the limb once to provide a specific pressure (see [0017]), thus being a length of the circumference of the limb, and that the patch 102 length is selected based on limb circumference measurements from the user (see [0029]). So the length (extension) of the patch 102 of the device of Farrow is ultimately dependent on the user’s body part circumference sizes and thus is a routine effective variable of the invention.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a patch 102 with a maximal extension (length) of less than 10 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" [See MPEP § 2144.05] as the length of the patch 102 is based on the circumference of the limb of the user. For example, Bowers evidences that a newborn baby may have an ankle circumference of 2.5 inches (6.35 cm), so for a compression garment for the use on an ankle on a newborn baby the usage of a less than 10 cm maximal extension for the patches 102 of Farrow would be the routine optimized extension in that scenario. Thus this routine optimized patch 102 extension would be able to provide optimized and improved compression therapy using the device of Farrow to the 
Regarding claim 18, Farrow discloses the invention of claim 1 above.
Farrow discloses wherein the patches 102 are dimensioned such that at least 5 patches are required to encircle the limb/body part (the word “encircle” as defined means “to completely surround someone or something” (https://www.macmillandictionary.com/us/dictionary/american/encircle) wherein this means when encircling a body part there is both an aspect of encircling along the circumference of the body part as well as the height of the body part, so as shown in Figure 14C of Farrow there are five patches 102 required to completely surround (encircle) the lower leg (the designated limb/body part) of that user as only a single patch 102 encircles a part of the lower leg as a whole, and for people with even longer legs even more patches may be needed).
Regarding claim 19, Farrow discloses the invention of claim 1 above.
Farrow discloses wherein the patches 102 are dimensioned such that at least 7 patches are required to encircle the limb/body part (the word “encircle” as defined means “to completely surround someone or something” (https://www.macmillandictionary.com/us/dictionary/american/encircle) wherein this means when encircling a body part there is both an aspect of encircling along the circumference of the body part as well as the height of the body part, so as shown in Figure 14C of Farrow there are five patches 102 required to completely surround (encircle) the lower leg (the designated limb/body part) of that user as only a single patch 102 encircles a part of the lower leg as a whole, and for people with even longer legs even more patches may be needed, and depending on the size of the person such as a 7 foot tall human being or an animal with very long legs such as a giraffe (the device has not been specified to humans) then at least seven would be expected to be used if 5 are used for the average expected person).
Regarding claim 23, Farrow discloses the invention of claim 11 above.
arrangement is the similar as disclosed and discussed in the 112b above).
Regarding claim 24, Farrow discloses the invention of claim 11 above.
Farrow further discloses wherein the patches 102 are made of a substantially inelastic, non-stretchable material or low stretchable material (see [0037] wherein the patch (“band”) may be non-elastic, thus inelastic and non-stretchable, or short-stretch which is low stretchable material).
Regarding claim 25, Farrow discloses the invention of claim 11 above.
Farrow further discloses wherein at least one of the patches 102 is provided with one or more openings (see [0073] wherein the bands 102 may be formed of Comprilan short stretch bandage special woven cotton, thus the patches 102 may be a woven fabric wherein thus since this is a woven fabric the patches 102 implicitly are provided with a plurality of openings via the woven feature, see “Anatomy of a Mesh” for evidence wherein the anatomy of a woven fabric is shown and woven fabrics implicitly have these “mesh openings” as a structure of the woven structure).
Regarding claim 26, Farrow discloses the invention of claim 11 above.

However, Farrow does disclose that the patch 102 wraps around the limb circumferentially (see [0125]), and that the patch 102 may wrap around the circumference of the limb once to provide a specific pressure (see [0017]), thus being a length of the circumference of the limb, and that the patch 102 length is selected based on limb circumference measurements from the user (see [0029]). So the length (extension) of the patch 102 of the device of Farrow is ultimately dependent on the user’s body part circumference sizes and thus is a routine effective variable of the invention.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a patch 102 with a maximal extension (length) of less than 10 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" [See MPEP § 2144.05] as the length of the patch 102 is based on the circumference of the limb of the user. For example, Bowers evidences that a newborn baby may have an ankle circumference of 2.5 inches (6.35 cm), so for a compression garment for the use on an ankle on a newborn baby the usage of a less than 10 cm maximal extension for the patches 102 of Farrow would be the routine optimized extension in that scenario. Thus this routine optimized patch 102 extension would be able to provide optimized and improved compression therapy using the device of Farrow to the ankle of a newborn baby with the optimum specific pressure needed to be applied (Farrow [0017], where band/patch length alters the graduated compression applied to the limb).


Regarding claim 28, Farrow discloses the invention of claim 12 above.
Farrow further discloses wherein at least one of the patches 102 is provided with one or more openings (see [0073] wherein the bands 102 may be formed of Comprilan short stretch bandage special woven cotton, thus the patches 102 may be a woven fabric wherein thus since this is a woven fabric the patches 102 implicitly are provided with a plurality of openings via the woven feature, see “Anatomy of a Mesh” for evidence wherein the anatomy of a woven fabric is shown and woven fabrics implicitly have these “mesh openings” as a structure of the woven structure).
Regarding claim 30, Farrow discloses the invention of claim 15 above.
Farrow further discloses herein the patches 102 are arranged to attach more strongly to each other, at the overlap areas, and less strongly to the garment or bandage 301 (firstly see 112b above) (secondly, see Figure 12c for the overlap arrangement, and see [0125] wherein this embodiment can include more than two bands/patches 102 in the overlapping arrangement, and see [0078] wherein the patches 102 interlock with each other via both their inner and outer surfaces interlocking via hook perimeters 114a and 112a when in an overlapping arrangement wherein this causes the patches 102 to have more attachment surfaces, thus stronger attachment, between each other than compared to the garment/bandage 301 since there is only a singular inner surface of the patches 102 attaching to the garment/bandage 301 compared to the both sides of each patch 102 being attached to another patch 102 when overlapping thus implicitly causing a stronger attachment at the overlap areas; wherein this arrangement is the similar as disclosed and discussed in the 112b above).
Regarding claim 31, Farrow discloses the invention of claim 15 above.
Farrow further discloses wherein the patches 102 are made of a substantially inelastic, non-stretchable material or low stretchable material (see [0037] wherein the patch (“band”) may be non-elastic, thus inelastic and non-stretchable, or short-stretch which is low stretchable material).
Regarding claim 32, Farrow discloses the invention of claim 15 above.
Farrow further discloses wherein at least one of the patches 102 is provided with one or more openings (see [0073] wherein the bands 102 may be formed of Comprilan short stretch bandage special woven cotton, thus the patches 102 may be a woven fabric wherein thus since this is a woven fabric the patches 102 implicitly are provided with a plurality of openings via the woven feature, see “Anatomy of a Mesh” for evidence wherein the anatomy of a woven fabric is shown and woven fabrics implicitly have these “mesh openings” as a structure of the woven structure).
Regarding claim 33, Farrow discloses the invention of claim 15 above.
Farrow is silent on that each patch 102 has a maximal extension (in context of the instant disclosure, “extension” is being interpreted to mean a length dimension, and as further seen in Merriam Webster [https://www.merriam-webster.com/dictionary/extension] extension is akin with the length of things) being less than 10 cm.
However, Farrow does disclose that the patch 102 wraps around the limb circumferentially (see [0125]), and that the patch 102 may wrap around the circumference of the limb once to provide a specific pressure (see [0017]), thus being a length of the circumference of the limb, and that the patch 102 length is selected based on limb circumference measurements from the user (see [0029]). So the length (extension) of the patch 102 of the device of Farrow is ultimately dependent on the user’s body part circumference sizes and thus is a routine effective variable of the invention.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a patch 102 with a maximal extension (length) of less than 10 cm as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation" [See MPEP § 2144.05] as the length of the patch 102 is based on the circumference of the limb of the user. For example, .
Claims 4, 22, 27, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Farrow (US 20070179421 A1) in view of Lipshaw (US 20120179084 A1).
Regarding claims 4/22/27/29, Farrow discloses the inventions of claims 1/11/12/15 respectively above.
Farrow is silent on wherein at least some of the patches 102 have a tapered end, and have a generally triangular or drop shape.
However, Lipshaw teaches an analogous compression garment 20 (see Figure 4 and [0061]) with analogous patches 40 (also analogous to Farrow compression bands) which attach to the garment 20 via hook and loop material (See Figure 4 and [0061]) wherein the ends of the patches/bands 40 have a tapered end (See Annotated Figure 4 below) and have a generally triangular shape (See Annotated Figure 4 below, wherein the tapered end forms a trapezoid shape which is “generally triangular” as a trapezoid is merely a triangle with its tip cut off and the term “triangular” means “shaped like or relating to a triangle” [https://www.dictionary.com/browse/triangular], thus the patch 40 has a “generally triangular shape”), wherein this shape of the patch 40 reduces the amount of material used to form the patch 40 compared to if the end was a rectangular shape. 

    PNG
    media_image1.png
    437
    678
    media_image1.png
    Greyscale

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the shape of the patches 102 of Farrow to have tapered ends with a generally triangular shape as taught by Lipshaw in order to reduce the amount of material used thus lowering manufacturing costs, also this is further obvious as changes in shape have been held to be a matter of design choice absent persuasive evidence that the particular configuration of the claimed shape was significant. See MPEP 2144(IV)(B) and In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN S ALBERS whose telephone number is (571)272-4889.  The examiner can normally be reached on Monday-Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN S ALBERS/Examiner, Art Unit 3786                                                                                                                                                                                                        9/14/2021

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786